DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/18/2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim Rejections - 35 USC § 103
Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mogi et al (US Patent No. 6272002).

With respect to claim 1, Mogi et al discloses a first layer (5,Fig.1) formed of a material having a first coefficient of thermal expansion (CTE) (Col 6); and a second layer (4,Fig.1) bonded to the first layer and having a second CTE (Col 6), the second layer including a plurality of electrodes embedded therein (31,Fig.1) for facilitating electrostatic clamping of wafers to the second layer 
 	

 	With respect to claim 2, Mogi et al discloses wherein the second CTE is greater than the first CTE by at least 2*10^-7 /C, (col 6, as was described above).

 	With respect to claim 3, Mogi et al discloses wherein the first CTE is between 2.0 x 10"7/ °C and 4.0 x 10"7/ °C (such as silicon nitride ,Col 6), and the second CTE is between 6.0 x 10"7/ °C and 8.0 x 10"7/ °C (Aluminum oxide,Col 6).

 	With respect to claim 4, Mogi et al discloses wherein the first layer is formed of at least one of quartz, carbon, silicon, silicon nitride (Col 6), silicon carbide, aluminum nitride, INVAR, KOVAR, molybdenum, tungsten, tantalum, and titanium.

 	With respect to claim 5, Mogi et al discloses wherein the second layer is formed of at least one of ceramic (Col 6), aluminum (Col 6), silver, and copper.



 	With respect to claim 7, Mogi et al discloses wherein the second CTE is between 2.0 x 10"7/ °C and 4.0 x 10“7/ °C  (such as silicon nitride ,Col 6), and the first CTE is between 6.0 x 10“7/ °C and 8.0 x 10“7/ °C (Aluminum oxide,Col 6).

 	With respect to claim 8, Mogi et al discloses wherein the second layer is formed of at least one of quartz, carbon, silicon, silicon nitride (Col 6), silicon carbide, aluminum nitride, INVAR, KOVAR, molybdenum, tungsten, tantalum, and titanium.

 	With respect to claim 9, Mogi et al discloses wherein the first layer is formed of at least one of ceramic (Col 6), aluminum (Col 6), silver, and copper.



Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mogi et al (US Patent No. 6272002), in view of Takemoto et al (US Pub No. 20180047604).

 	With respect to claim 10, Mogi et al does not explicitly disclose further comprising a heat trace disposed between the first layer and the second layer and adapted to controllably heat the first layer and the second layer. On the other hand, Takemoto et al discloses further comprising a heat trace (32,Fig.6B) disposed between the first layer and the second layer (between bottom "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

 	With respect to claim 11, Takemoto et al discloses wherein the heat trace comprises at least one of a wire (Fig.6b), a cable, a plate , and a tape connected to a source of electrical power (Para 21) .


 	With respect to claim 12, Mogi et al discloses a first layer (5,Fig.1) formed of a material (silicon nitride, Col 6) having a first coefficient of thermal expansion (CTE), a second layer (4,Fig.1) bonded to the first layer and having a second CTE  (Aluminum oxide,Col6) greater than the first CTE, the second layer including a plurality of electrodes (3,Fig.1) embedded therein for facilitating electrostatic clamping of wafers to the second layer (Abstract). With respect to claim limitaton “and adapted to controllably heat the first layer and the second layer” "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Mogi et al does not explicitly disclose wherein the second CTE is greater than the first CTE; however, it does disclose that first layer and second layer are made from different material (Col 6). However, it would have been obvious to one of ordinary skill in the art at the time of invention to modify Mogi et al such that the second layer is made from aluminum nitride and the first layer is made from silicon nitride, since these material are commonly used in the industry or as a design choice. Mogi et al does not explicitly disclose further comprising a heat trace disposed between the first layer and the second layer and adapted to controllably heat the first layer and the second layer. On the other hand, Takemoto et al discloses further comprising a heat trace (32,Fig.6B) disposed between the first layer and the second layer (between bottom portion of the first layer and the second layer).It would have been obvious to one of ordinary skill in the art at the time of invention to modify Mogi et al such that heat trace is inserted between first layer and second layer in order to adjust the wafer temperature.

Response to Arguments
Applicant's arguments filed on 11/18/2021 have been fully considered but they are not persuasive. Applicant’s arguments and applicant’s claim amendment are not consistent with each other. In their argument applicant states that the first layer and the second layer are in direct contact with each other; however, in their claim amendment they deleted direct bonding in order to overcome the 112 rejection. If applicant is using heat trace between the first layer and the second layer no direct bonding is possible between first layer and the second layer. 

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI N NARAGHI whose telephone number is (571)270-5720. The examiner can normally be reached 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALI NARAGHI/Examiner, Art Unit 2895